Abatement Order filed October 4, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00448-CV
                                    ____________

                     IN RE SED HOLDINGS, LLC, Relator


                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-05015

                             ABATEMENT ORDER

      Notice was filed on September 29, 2016 that 3 Star Properties, LLC is in
bankruptcy. Tex. R. App. P. 8.1. According to the notice, on September 29, 2016,
an involuntary bankruptcy proceeding was filed against 3 Star Properties, LLC in
the United States Bankruptcy Court for the Southern District of Texas under case
number 16-34815. A bankruptcy suspends the original proceeding from the date
when the bankruptcy petition is filed until the appellate court reinstates the original
proceeding in accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we
ORDER the original proceeding abated.
         When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the original proceeding if permitted by federal law or
the bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the original proceeding is reinstated. See Tex. R. App.
P. 10.1(a).

         For administrative purposes only, and without surrendering jurisdiction, the
original proceeding is abated and treated as a closed case until further order of this
court.

                                    PER CURIAM